
	
		II
		111th CONGRESS
		2d Session
		S. 428
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2011
			Mrs. McCaskill
			 introduced the following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To establish the Office of the Inspector General of the
		  Senate.
	
	
		1.Office
			 of the Inspector General of the Senate
			(a)DefinitionsIn
			 this Act:
				(1)CommitteeThe
			 term Committee means the Committee on Rules and Administration of
			 the Senate.
				(2)Employee of the
			 SenateThe term employee of the Senate means an
			 employee whose pay is disbursed by the Secretary of the Senate.
				(3)Inspector
			 GeneralThe term Inspector General means the
			 Inspector General of the Senate.
				(4)OfficeThe
			 term Office means the Office of the Inspector General of the
			 Senate.
				(b)Establishment
			 of officeThere is established the Office of the Inspector
			 General of the Senate within the Senate. The Office shall be headed by the
			 Inspector General of the Senate.
			(c)Inspector
			 General
				(1)Appointment
					(A)In
			 generalThe Inspector General shall be appointed by, and under
			 the general supervision of the majority leader and the minority leader of the
			 Senate, acting jointly. The majority leader and the minority leader of the
			 Senate shall appoint the Inspector General without regard to political
			 affiliation and solely on the basis of integrity and demonstrated ability in
			 accounting, auditing, financial analysis, law, management analysis, public
			 administration, or investigations. The Inspector General shall be subject to
			 the policy direction and oversight of the Committee.
					(B)Initial
			 appointmentNot later than January 1, 2010, the majority leader
			 and the minority leader of the Senate shall appoint the first Inspector General
			 under this section.
					(2)Term of
			 serviceThe Inspector General shall serve for a term of 5 years,
			 and an individual serving as Inspector General may be reappointed for not more
			 than 2 additional terms.
				(3)RemovalThe
			 Inspector General may be removed from office before the expiration of a term
			 only by a 2/3 majority vote of the Committee, in
			 consultation with the majority leader and the minority leader of the Senate and
			 the Committee on Appropriations.
				(4)SalaryThe
			 Inspector General shall be paid at an annual rate of pay equal to the maximum
			 rate payable for an employee of standing committees under section 105(e) of the
			 Legislative Branch Appropriations Act, 1968 (2 U.S.C. 61–1(e)).
				(d)Duties
				(1)In
			 generalIt shall be the duty and responsibility of the Inspector
			 General to—
					(A)provide policy
			 direction for and to conduct, supervise, and coordinate audits and
			 investigations relating to the programs and operations of the Senate;
					(B)review existing
			 and proposed legislation and regulations relating to programs and operations of
			 the Senate and to make recommendations in the semiannual reports required by
			 subsection (e) concerning the impact of such legislation or regulations on the
			 economy and efficiency in the administration of programs and operations
			 administered or financed by the Senate or the prevention and detection of fraud
			 and abuse in such programs and operations;
					(C)recommend
			 policies for, and to conduct, supervise, or coordinate other activities carried
			 out or financed by the Senate for the purpose of promoting economy and
			 efficiency in the administration of, or preventing and detecting fraud and
			 abuse in, its programs and operations;
					(D)recommend
			 policies for, and to conduct, supervise, or coordinate relationships within the
			 Senate with respect to—
						(i)all
			 matters relating to the promotion of economy and efficiency in the
			 administration of, or the prevention and detection of fraud and abuse in,
			 programs and operations administered or financed by the Senate; or
						(ii)the
			 identification and prosecution of participants in such fraud or abuse;
			 and
						(E)keep the
			 Committee and the Committee on Appropriations fully and currently informed, by
			 means of the reports required by subsection (e) and otherwise, concerning fraud
			 and other serious problems, abuses, and deficiencies relating to the
			 administration of programs and operations administered or financed by the
			 Senate, to recommend corrective action concerning such problems, abuses, and
			 deficiencies, and to report on the progress made in implementing such
			 corrective action.
					(2)Administration
					(A)In
			 generalIn carrying out the responsibilities specified in
			 paragraph (1)(A), the Inspector General shall—
						(i)comply with
			 standards established by the Comptroller General of the United States for
			 audits of Federal establishments, organizations, programs, activities, and
			 functions;
						(ii)establish
			 guidelines for determining when it shall be appropriate to use non-Federal
			 auditors; and
						(iii)take
			 appropriate steps to assure that any work performed by non-Federal auditors
			 complies with the standards established by the Comptroller General described
			 under clause (i).
						(B)ComplianceFor
			 purposes of determining compliance with subparagraph (A)(i) with respect to
			 whether internal quality controls are in place and operating and whether
			 established audit standards, policies, and procedures are being followed by the
			 Office, reviews shall be performed exclusively by an audit entity in the
			 Federal Government, including the Government Accountability Office.
					(3)Coordination
			 and cooperationIn carrying out the duties and responsibilities
			 established under this Act, the Inspector General shall give particular regard
			 to the activities of the Comptroller General of the United States with a view
			 toward avoiding duplication and insuring effective coordination and
			 cooperation.
				(4)Reports to
			 Attorney GeneralIn carrying out the duties and responsibilities
			 established under this Act, the Inspector General shall report expeditiously to
			 the Attorney General whenever the Inspector General has reasonable grounds to
			 believe there has been a violation of Federal criminal law.
				(e)Semiannual
			 reports
				(1)DefinitionsIn
			 this section—
					(A)the term
			 disallowed cost means a questioned cost that management, in a
			 management decision, has sustained or agreed should not be charged to the
			 Government;
					(B)the term
			 final action means—
						(i)the
			 completion of all actions that the management of a Senate operation or program
			 has concluded, in its management decision, are necessary with respect to the
			 findings and recommendations included in an audit report; and
						(ii)in
			 the event that the management of a Senate operation or program concludes no
			 action is necessary, final action occurs when a management decision has been
			 made;
						(C)the term
			 management decision means the evaluation by the management of a
			 Senate operation or program of the findings and recommendations included in an
			 audit report and the issuance of a final decision by management concerning its
			 response to such findings and recommendations, including actions concluded to
			 be necessary;
					(D)the term
			 questioned cost means a cost that is questioned by the Office
			 because of—
						(i)an
			 alleged violation of a provision of a law, regulation, contract, grant,
			 cooperative agreement, or other agreement or document governing the expenditure
			 of funds;
						(ii)a
			 finding that, at the time of the audit, such cost is not supported by adequate
			 documentation; or
						(iii)a
			 finding that the expenditure of funds for the intended purpose is unnecessary
			 or unreasonable;
						(E)the term
			 recommendation that funds be put to better use means a
			 recommendation by the Office that funds could be used more efficiently if
			 management of a Senate operation or program took actions to implement and
			 complete the recommendation, including—
						(i)reductions in
			 outlays;
						(ii)deobligation of
			 funds from programs or operations;
						(iii)withdrawal of
			 interest subsidy costs on loans or loan guarantees, insurance, or bonds;
						(iv)costs not
			 incurred by implementing recommended improvements related to the operations of
			 the program or operation, a contractor or grantee;
						(v)avoidance of
			 unnecessary expenditures noted in preaward reviews of contract or grant
			 agreements; or
						(vi)any other
			 savings which are specifically identified; and
						(F)the term
			 unsupported cost means a cost that is questioned by the Office
			 because the Office found that, at the time of the audit, such cost is not
			 supported by adequate documentation.
					(2)In
			 generalNot later than April 30 and October 31 of each year, the
			 Inspector General shall prepare semiannual reports summarizing the activities
			 of the Office during the immediately preceding 6-month periods ending March 31
			 and September 30. Such reports shall include—
					(A)a description of
			 significant problems, abuses, and deficiencies relating to the administration
			 of programs and operations of the Senate disclosed by such activities during
			 the reporting period;
					(B)a description of
			 the recommendations for corrective action made by the Office during the
			 reporting period with respect to significant problems, abuses, or deficiencies
			 identified under subparagraph (A);
					(C)an identification
			 of each significant recommendation described in previous semiannual reports on
			 which corrective action has not been completed;
					(D)a summary of
			 matters referred to prosecutive authorities and the prosecutions and
			 convictions which have resulted;
					(E)a listing,
			 subdivided according to subject matter, of each audit report issued by the
			 Office during the reporting period and for each audit report, where applicable,
			 the total dollar value of questioned costs (including a separate category for
			 the dollar value of unsupported costs) and the dollar value of recommendations
			 that funds be put to better use;
					(F)a summary of each
			 particularly significant report;
					(G)statistical
			 tables showing the total number of audit reports and the total dollar value of
			 questioned costs (including a separate category for the dollar value of
			 unsupported costs), for audit reports—
						(i)for
			 which no management decision had been made by the commencement of the reporting
			 period;
						(ii)which were
			 issued during the reporting period;
						(iii)for which a
			 management decision was made during the reporting period, including—
							(I)the dollar value
			 of disallowed costs; and
							(II)the dollar value
			 of costs not disallowed; and
							(iv)for which no
			 management decision has been made by the end of the reporting period;
						(H)statistical
			 tables showing the total number of audit reports and the dollar value of
			 recommendations that funds be put to better use by management, for audit
			 reports—
						(i)for
			 which no management decision had been made by the commencement of the reporting
			 period;
						(ii)which were
			 issued during the reporting period;
						(iii)for which a
			 management decision was made during the reporting period, including—
							(I)the dollar value
			 of recommendations that were agreed to by management; and
							(II)the dollar value
			 of recommendations that were not agreed to by management; and
							(iv)for which no
			 management decision has been made by the end of the reporting period;
						(I)a summary of each
			 audit report issued before the commencement of the reporting period for which
			 no management decision has been made by the end of the reporting period
			 (including the date and title of each such report), an explanation of the
			 reasons such management decision has not been made, and a statement concerning
			 the desired timetable for achieving a management decision on each such
			 report;
					(J)a description and
			 explanation of the reasons for any significant revised management decision made
			 during the reporting period; and
					(K)information
			 concerning any significant management decision with which the Inspector General
			 is in disagreement.
					(3)CommentsThirty
			 days before the submission of a semiannual report under paragraph (2), the
			 Inspector General shall allow the programs or operations of the Senate being
			 investigated to comment on the report and will include any comments or
			 correspondence from the program or operation of the Senate being investigated
			 as it relates to applicable audit reports, final actions, management decisions,
			 disallowed costs recovered or unrecovered, and any recommendations that funds
			 be put to better use.
				(4)Public
			 availabilityWithin 60 days after the transmission of a
			 semiannual report, the Inspector General shall make copies of such report
			 available to the public upon request and at a reasonable cost.
				(5)Reports of
			 certain problemsThe Inspector General shall report immediately
			 to the Committee and the Committee on Appropriations whenever the Inspector
			 General becomes aware of particularly serious or flagrant problems, abuses, or
			 deficiencies relating to the administration of Senate programs and
			 operations.
				(6)Public
			 disclosures of information
					(A)In
			 generalNothing in this subsection shall be construed to
			 authorize the public disclosure of information which is—
						(i)specifically
			 prohibited from disclosure by any other provision of law;
						(ii)specifically
			 required by Executive order to be protected from disclosure in the interest of
			 national defense or national security or in the conduct of foreign affairs;
			 or
						(iii)a
			 part of an ongoing criminal investigation.
						(B)ExceptionNotwithstanding
			 paragraph (A)(iii), any report under this subsection may be disclosed to the
			 public in a form which includes information with respect to a part of an
			 ongoing criminal investigation if such information has been included in a
			 public record.
					(C)No withholding
			 of information from committeesExcept to the extent and in the
			 manner provided under section 6103(f) of the Internal Revenue Code of 1986,
			 nothing in this subsection or in any other provision of this Act shall be
			 construed to authorize or permit the withholding of information from the
			 Committee or Committee on Appropriations.
					(f)Website
				(1)In
			 generalThe Office shall establish and maintain a website.
				(2)Requirements
			 for the Office website
					(A)Posting of
			 reports and auditsThe Inspector General shall—
						(i)not
			 later than 3 days after any report or audit (or portion of any report or audit)
			 is made publicly available, post that report or audit (or portion of that
			 report or audit) on the website of the Office; and
						(ii)ensure that any
			 posted report or audit (or portion of that report or audit) described under
			 clause (i)—
							(I)is easily
			 accessible from a direct link on the homepage of the website of the
			 Office;
							(II)includes a
			 summary of the findings of the Inspector General; and
							(III)is in a format
			 that—
								(aa)is
			 searchable and downloadable; and
								(bb)facilitates
			 printing by individuals of the public accessing the website.
								(B)Reporting of
			 fraud, waste, and abuse
						(i)In
			 generalThe Inspector General shall establish and maintain a
			 direct link on the homepage of the website for individuals to report fraud,
			 waste, and abuse. Individuals reporting fraud, waste, or abuse using the direct
			 link established under this subparagraph shall not be required to provide
			 personally identifying information relating to that individual.
						(ii)AnonymityThe
			 Inspector General shall not disclose the identity of any individual making a
			 report under this subparagraph without the consent of the individual, unless
			 the Inspector General determines that such a disclosure is unavoidable during
			 the course of the investigation.
						(g)Investigation
			 of complaints of employees and members
				(1)AuthorityThe
			 Inspector General may receive and investigate complaints or information from an
			 employee of the Senate or a Senator concerning the possible existence of an
			 activity constituting a violation of law, rules, or regulations, or
			 mismanagement, gross waste of funds, abuse of authority, or a substantial and
			 specific danger to the public health and safety, including complaints or other
			 relative information.
				(2)NondisclosureThe
			 Inspector General shall not, after receipt of a complaint or information from
			 an employee of the Senate or a Senator, disclose the identity of the employee
			 or Senator without the consent of the employee or Senator, unless required by
			 law or the Inspector General determines such disclosure is otherwise
			 unavoidable during the course of the investigation.
				(3)Prohibiting
			 retaliationAn employee of the Senate or Senator who has
			 authority to take, direct others to take, recommend, or approve any personnel
			 action, shall not, with respect to such authority, take or threaten to take any
			 action against any employee or Senator as a reprisal for making a complaint or
			 disclosing information to the Inspector General, unless the complaint was made
			 or the information disclosed with the knowledge that it was false or with
			 willful disregard for its truth or falsity.
				(4)Independence in
			 carrying out dutiesA Senator or an employee of the Senate,
			 including the majority leader or minority leader of the Senate, or the
			 Committee, may not prevent or prohibit the Inspector General from carrying out
			 any of the duties or responsibilities assigned to the Inspector General under
			 this section.
				(h)Powers
				(1)In
			 generalIn addition to the authority otherwise provided by this
			 Act, the Inspector General in carrying out the provisions of this Act, is
			 authorized to—
					(A)have access to
			 all records, reports, audits, reviews, documents, papers, recommendations, or
			 other material available which relate to Senate programs and operations with
			 respect to which the Inspector General has responsibilities under this
			 Act;
					(B)make such
			 investigations and reports relating to the administration of the Senate
			 programs and operations, in the judgment of the Inspector General, necessary or
			 desirable;
					(C)request such
			 information or assistance as may be necessary for carrying out the duties and
			 responsibilities provided by this Act from any Federal, State, or local
			 governmental agency or unit thereof;
					(D)require by
			 subpoena the production of all information, documents, reports, answers,
			 records, accounts, papers, and other data and documentary evidence necessary in
			 the performance of the functions assigned by this Act, which subpoena, in the
			 case of contumacy or refusal to obey, shall be enforceable by order of any
			 appropriate United States district court, except that procedures other than
			 subpoenas shall be used by the Inspector General to obtain documents and
			 information from Senate programs and operations;
					(E)administer to or
			 take from any person an oath, affirmation, or affidavit, whenever necessary in
			 the performance of the functions assigned by this Act, which oath, affirmation,
			 or affidavit when administered or taken by or before an employee of the Office
			 designated by the Inspector General shall have the same force and effect as if
			 administered or taken by or before an officer having a seal;
					(F)have direct and
			 prompt access to the Senate program or operation involved when necessary for
			 any purpose pertaining to the performance of functions and responsibilities
			 under this Act; and
					(G)the extent and in
			 such amounts as may be provided in advance by appropriations Acts, to enter
			 into contracts and other arrangements for audits, studies, analyses, and other
			 services with public agencies and with private persons, and to make such
			 payments as may be necessary to carry out the provisions of this Act.
					(2)Staff
					(A)In
			 generalThe Inspector General may appoint and fix the pay of such
			 personnel as the Inspector General considers appropriate subject to the
			 approval of the Committee, except that no personnel of the Office (other than
			 the Inspector General) may be paid at an annual rate greater than $500 less
			 than the annual rate of pay of the Inspector General under subsection
			 (c)(4).
					(B)Experts and
			 consultantsIn carrying out the functions of the Office, the
			 Inspector General may procure the temporary (not to exceed 1 year) or
			 intermittent services of individual consultants, or organizations thereof, in
			 the same manner and under the same conditions as a standing committee of the
			 Senate may procure such services under section 202(i) of the Legislative
			 Reorganization Act of 1946 (2 U. S.C. 72a(i)).
					(C)Independence in
			 appointing staffNo individual may carry out any of the duties or
			 responsibilities of the Office unless the individual is appointed by the
			 Inspector General, or provides services procured by the Inspector General,
			 under this paragraph. Nothing in this subparagraph may be construed to prohibit
			 the Inspector General from entering into a contract or other arrangement for
			 the provision of services under this section.
					(3)Equipment and
			 suppliesThe Committee shall provide the Office with appropriate
			 and adequate office space, together with such equipment, supplies, and
			 communications facilities and services as determined by the Inspector General
			 to be necessary for the operation of the Office, and shall provide necessary
			 maintenance services for such office space and the equipment and facilities
			 located therein.
				(i)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this Act $4,000,000 for fiscal year 2011.
			(j)Effective
			 dateThis section shall take effect on October 1, 2011.
			
